Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by reference WO 2021/042,681 to Lu et al.      Lu et al. discloses, Fig. 6 for example, an air mattress control system comprising:
a mattress comprising a plurality of inflation layers 310; and
a gas regulating device comprising:
	a first three-way solenoid valve 481 comprising three first input-output ports;
a pumping motor 410 connected to the first three-way solenoid valve;
a second three-way solenoid valve 482 comprising three second input-output ports, and the second three-way solenoid valve being connected to the pumping motor;
a connecting conduit, (seen above reference character 480), connected to the first three-way solenoid valve and the second three-way solenoid valve;

a control device 200 connected to the first three-way solenoid valve, the second three-way solenoid valve, the pumping motor and the gas guiding device, (Fig. 6);
wherein the control device controls the first three-way solenoid valve and the second three-way solenoid valve in order to make the pumping motor to inflate or deflate the plurality of inflation layers 310, (the controller invariably controls the action of the first three-way solenoid valve 481 and the second three-way solenoid valve 482).
As to claim 2, the three first input-output ports comprise a first valve hole disposed on one side of the first three-way solenoid valve, (first valve hole of 481 connected to pump 410), a second valve hole, (connected to ambient air at upper left of 481), and a third valve hole, (connected to the connecting conduit), disposed on one other side of the first three-way solenoid valve, the three second input-output ports comprise a fourth valve hole disposed on one side of the second three-way solenoid valve, (first valve hole of 482 connected to pump 410), a fifth valve hole, (connected to ambient air at upper right of 482), and a sixth valve hole, (connected to the connecting conduit), disposed on one other side of the second three-way solenoid valve, the first valve hole and the fourth valve hole are connected to the pump motor respectively, (as outlined above), the second valve hole and the fifth valve hole are connected to ambient air respectively, (as outlined above), and the third valve hole and the sixth valve hole are connected to the connecting conduit respectively, (as outlined above; also, lines 409-411 and lines 412-414).

As to claim 4, when the air mattress control system is in a deflation mode, the control device transmits a deflation signal to drive the first three-way solenoid valve to close the second valve hole and drive the second three-way solenoid valve to close the sixth valve hole, whereas the first valve hole and the third valve hole remain unblocked, the fourth valve hole and the fifth valve hole remain unblocked, and the control device transmits the deflation signal to activate the pump motor, and the pump motor pumps the gas from the plurality of inflation layers into the gas guiding device and the gas is sequentially transmitted to the ambient air via the connecting conduit, the third valve hole, the first valve hole, the pump motor, the fourth valve hole and the fifth valve hole, (Fig. 6 and paragraphs [0020] and [0057]).
As to claims 5 and 6, Lu et al. comprises a smart electronic device coupled to the control device, wherein the smart electronic device transmits the inflation/deflation signal to the control device, and the control device further transmits the .

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  




























MS
December 01, 2021